DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated November 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25, which requires “the support liner is narrower than the facestock such that the support liner extends beyond at least one of the at least one longitudinal edge of the facestock widthwise” is linked to claim 2 via claim 3, and claim 2 requires “a support liner is releasably adhered to the adhesive layer, the support liner covering an entirety of the first surface of the facestock”  How can the support liner cover the whole first surface of the facestock and yet be narrower than the facestock?  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 8, 11, 13 – 22, and 27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by Miller et al. (USPGPub 2016/0174643 A1).

Miller et al. disclose a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Figures 3 and 4, #18), the facestock including at least a polymer (Paragraph 0024), an adhesive layer on a first surface of the facestock (Figures 3 and 4, #24; Paragraph 0019), and tear-cuts formed into at least one longitudinal edge of the facestock and extending inwardly (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being straight and being transverse to the at least one longitudinal edge (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being provided all along the at least one longitudinal edge of the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), wherein the tear-cuts are the only penetrations in the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031) as in claim 1. With respect to claim 2, a support liner is releasably adhered to the adhesive layer, the support liner covering an entirety of the first surface of the facestock (Figures 3 and 4, #28; Paragraph 0025).  Regarding claim 3, tear-cuts are formed in the support liner (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). In claim 5, a low tack adhesive is on a surface of the support liner opposite a surface having the adhesive layer (Paragraph 0022, wherein the adhesive separates cleanly). With regard to claim 6, the polymeric tape is a double- sided tape having another adhesive layer on a second surface of the facestock (Figures 3 and 4, #26; Paragraph 0019). As in claim 7, at least one support liner is releasably adhered to the adhesive layer and/or to the other adhesive layer (Figures 3 and 4, #28; Paragraph 0025). With respect to claim 8, a low tack adhesive is between the support liners of superposed sections of the polymeric tape (Figures 3 and 4, #28; Paragraph 0025; Paragraph 0022, wherein the adhesive separates cleanly). In claim 11, the polymeric tape is wound into a roll (Figure 1). As in claim 13, micro-perforations forming tear strips extend widthwise in the support liner (Paragraphs 0028, 0029, and 0031). With respect to claim 14, the micro-perforations forming tear strips are aligned with tear cuts extending form at least one longitudinal edge of the support liner and into the support liner (Paragraphs 0028, 0029, and 0031).  Regarding claim 15, the micro-perforations forming tear strips are aligned with the tear cuts in the facestock (Paragraphs 0028, 0029, and 0031). In claim 17, the tear cuts penetrate into the facestock by 0.01 mm to 3.00 mm (Paragraph 0032). With regard to claim 18, a support liner is releasably adhered to the adhesive layer, and strips of perforations in the support liner only (Paragraphs 0028, 0029, and 0031). As in claim 19, the strips of perforations are aligned with the tear cuts (Paragraphs 0028, 0029, and 0031). With respect to claim 20, the tear-cuts are on both of the longitudinal edges of the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). For claim 21, the facestock includes thermoplastic film (Paragraph 0024). In claim 22, at least one of the support liners has tear-cuts (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). For claim 27, slits are in the support liner (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). 

Claims 1 – 4, 10, 17, 20, 22 and 27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Traboulsi (USPGPub 2010/0276056 A1).

Traboulsi discloses a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Figure 1, #16), the facestock including at least a polymer (Paragraph 0037), an adhesive layer on a first surface of the facestock (Figure 1, #24; Paragraph 0042), and tear-cuts formed into at least one longitudinal edge of the facestock and extending inwardly (Figure 1, #18; Paragraphs 0034 and 0047), the tear-cuts being straight and being transverse to the at least one longitudinal edge (Figure 1, #18; Paragraphs 0034 and 0047), the tear-cuts being provided all along the at least one longitudinal edge of the facestock (Figure 1, #18; Paragraphs 0034 and 0047), wherein the tear-cuts are the only penetrations in the facestock (Figure 1, #18; Paragraphs 0034 and 0047) as in claim 1. With respect to claim 2, a support liner is releasably adhered to the adhesive layer, the support liner covering an entirety of the first surface of the facestock (Figures 1 and 2, #14; Paragraph 0043).  Regarding claim 3, tear-cuts are formed in the support liner (Paragraph 0047). For claim 4, the support liner is wider than the facestock such that the support liner extends beyond at least one of the at least one longitudinal edge of the facestock widthwise (Figures 1 and 2, #14; Paragraph 0043). For claim 10, the adjacent tear-cuts are spaced apart by at most 6.5 mm (Paragraph 0041). In claim 17, the tear cuts penetrate into the facestock by 0.01 mm to 3.00 mm (Paragraphs 0038 and 0039, wherein the slits extend through the entire thickness of the tape). With respect to claim 20, the tear-cuts are on both of the longitudinal edges of the facestock (Figure 1, #18). In claim 22, at least one of the support liners has tear-cuts (Paragraph 0047). For claim 27, slits are in the support liner (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). 

Claims 1, 11, 18 – 22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McCarthy (USPGPub 2007/0014956 A1).

McCarthy discloses a polymeric tape (Paragraph 0015; Figures) comprising: a facestock extending lengthwise, the facestock including at least a polymer (Paragraph 0015; Figures), an adhesive layer on a first surface of the facestock (Paragraphs 0033 and 0034), and tear-cuts formed into at least one longitudinal edge of the facestock and extending inwardly (Figures, #60), the tear-cuts being straight and being transverse to the at least one longitudinal edge (Figures, #60), the tear-cuts being provided all along the at least one longitudinal edge of the facestock (Figures, #60), wherein the tear-cuts are the only penetrations in the facestock (Figures, #60) as in claim 1. In claim 11, the polymeric tape is wound into a roll (Claim 18). For claim 16, the tear-cuts are formed in the support liner (Figures, #60). With regard to claim 18, a support liner is releasably adhered to the adhesive layer, and strips of perforations in the support liner only (Figures, #50 and 60). As in claim 19, the strips of perforations are aligned with the tear cuts (Figures, #50 and 60). With respect to claim 20, the tear-cuts are on both of the longitudinal edges of the facestock (Figures, # 60). For claim 21, the facestock includes one or more of thermoplastic film (Paragraph 0032). In claim 22, at least one of the support liners has tear-cuts (Figures, # 60). As in claim 24, a portion of the adhesive layer along at least one of the longitudinal edges is neutralized (Paragraph 0033, wherein patterns lead to neutral areas). Regarding claim 26, an ink is on the facestock (Paragraph 0032). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (USPGPub 2016/0174643 A1) in view of Velasquez Urey et al. (USPGPub 2008/0038501 A1).

Miller et al. disclose a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Figures 3 and 4, #18), the facestock including at least a polymer (Paragraph 0024), an adhesive layer on a first surface of the facestock (Figures 3 and 4, #24; Paragraph 0019), and tear-cuts formed into at least one longitudinal edge of the facestock and extending inwardly (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being straight and being transverse to the at least one longitudinal edge (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being provided all along the at least one longitudinal edge of the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), wherein the tear-cuts are the only penetrations in the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). The polymeric tape is a double- sided tape having another adhesive layer on a second surface of the facestock (Figures 3 and 4, #26; Paragraph 0019) with at least one support liner is releasably adhered to the adhesive layer and/or to the other adhesive layer (Figures 3 and 4, #28; Paragraph 0025). A low tack adhesive is between the support liners of superposed sections of the polymeric tape (Figures 3 and 4, #28; Paragraph 0025; Paragraph 0022, wherein the adhesive separates cleanly). However, Miller et al. fail to disclose the low tack adhesive is a strip that covers only a portion of a width of the support liners.

Velasquez Urey et al. teach a polymeric tape (Figures; Abstract; Paragraph 0034) comprising: a facestock extending lengthwise (Figures; Abstract; Paragraph 0034), the facestock including at least a polymer (Figures; Abstract; Paragraph 0034), an adhesive layer on a first surface of the facestock (Figure 2A, #44a and 44b), and tear-cuts formed into at least one longitudinal edge of the facestock and extending inwardly, the tear-cuts being provided all along the at least one longitudinal edge of the facestock (Figure 2A, #36), wherein a low tack adhesive is a strip that covers only a portion of a width of the support liners (Figure 2A, #44a and 44b) for the purpose of adhering the tape to a secondary substrate to form pockets (Paragraphs 0030 and 0031).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a strip of low tack adhesive in Miller et al. in order to adhere the tape to a secondary substrate to form pockets as taught by Velasquez Urey et al.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (USPGPub 2016/0174643 A1) in view of Bharti (USPGPub 2004/0202820 A1).

Miller et al. disclose a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Figures 3 and 4, #18), the facestock including at least a polymer (Paragraph 0024), an adhesive layer on a first surface of the facestock (Figures 3 and 4, #24; Paragraph 0019), and tear-cuts formed into at least one longitudinal edge of the facestock and extending inwardly (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being straight and being transverse to the at least one longitudinal edge (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being provided all along the at least one longitudinal edge of the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), wherein the tear-cuts are the only penetrations in the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). However, Miller et al. fail to disclose the adhesive layer is a static cling surface. 

Bharti teaches an article where the adhesive layer is a static cling surface (Paragraph 0001) for the purpose of allowing a substrate to be removably adhered to a surface (Paragraph 0004). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a static cling surface in Miller et al. in order to removably adhere a substrate to a surface as taught by Bharti.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (USPGPub 2016/0174643 A1) in view of Bharti (USPGPub 2004/0202820 A1).

Miller et al. disclose a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Figures 3 and 4, #18), the facestock including at least a polymer (Paragraph 0024), an adhesive layer on a first surface of the facestock (Figures 3 and 4, #24; Paragraph 0019), and tear-cuts formed into at least one longitudinal edge of the facestock and extending inwardly (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being straight and being transverse to the at least one longitudinal edge (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being provided all along the at least one longitudinal edge of the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), wherein the tear-cuts are the only penetrations in the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). However, Miller et al. fail to disclose the support liner is mounted to another support liner by another adhesive layer in a piggyback construction. 

Dunshee teaches support liner is mounted to another support liner by another adhesive layer in a piggyback construction (Figure 1, #14, 18, and 28) for the purpose of providing extra packaging for the adhesive article (Column 4, lines 29 – 43).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an additional support liner in Miller et al. in order to provide extra packaging for the adhesive article as taught by Dunshee.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (USPGPub 2016/0174643 A1) in view of Oster (USPGPub 2017/0337852 A1).

Miller et al. disclose a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Figures 3 and 4, #18), the facestock including at least a polymer (Paragraph 0024), an adhesive layer on a first surface of the facestock (Figures 3 and 4, #24; Paragraph 0019), and tear-cuts formed into at least one longitudinal edge of the facestock and extending inwardly (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being straight and being transverse to the at least one longitudinal edge (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), the tear-cuts being provided all along the at least one longitudinal edge of the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031), wherein the tear-cuts are the only penetrations in the facestock (Figure 2, #32a and 32b; Figure 4, #32a; Paragraph 0031). However, Miller et al. fail to disclose at least one electronic component is in, under or on the facestock.

	Oster teaches an adhesive article (Figures; Abstract) having at least one electronic component under the facestock (Abstract) for the purpose of protecting the electronic device from impacts while relaying information when adhered to a surface (Paragraph 0020).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic as part of the facestock in Miller et al. in order to protect the electronic device from impacts while relaying information when adhered to a surface as taught by Oster.
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument that “Miller does not teach "tear-cuts are the only penetrations in the facestock', the Examiner respectfully disagrees.  While the lines of separation of Miller may extend from one edge of the tape to the other edge and contain multiple perforations, they are still the only tear-cuts formed in the facestock.  It is noted that the features upon which applicant appears to rely on (i.e., a single slit from the longitudinal edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims clearly state “tear-cuts”, which allows for perforations across the width of the tape.

In response to Applicant’s argument that “McCarthy does not teach "tear-cuts are the only penetrations in the facestock', the Examiner respectfully disagrees.  While the lines of separation of McCarthy are more than one perforation formed on the edges of the tape, they are still the only tear-cuts formed in the facestock.  It is noted that the features upon which applicant appears to rely on (i.e., a single slit from the longitudinal edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims clearly state “tear-cuts”, which allows for perforations across the width of the tape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
December 2, 2021